Case 4:19-cv-00052-RBS-DEM Document 40 Filed 09/24/19 Page 1 of 3 PageID# 533



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

                                                 )
 ROGER A. HERNDON,                               )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   Case No. 4:19-CV-00052-HCM-DEM
                                                 )
 HUNTINGTON INGALLS INDUSTRIES,                  )
 INC. AND THE HII ADMINISTRATIVE                 )
 COMMITTEE,                                      )
                                                 )
         Defendants.                             )
                                                 )

                        JOINT MOTION FOR ENTRY
      OF STIPULATED PROTECTIVE ORDER AND MEMORANDUM IN SUPPORT

        Plaintiff Roger A. Herndon and Defendants Huntington Ingalls Industries, Inc. (“HII”) and

the HII Administrative Committee (the “Committee”), by counsel, hereby jointly move the Court

for entry of the attached Stipulated Protective Order in this matter. In support of this Joint Motion,

the parties state as follows:

        In accordance with pretrial proceedings, Rules 26 and 16 of the Federal Rules of Civil

Procedure, and Rule 37 of the Local Rules of Practice for the Eastern District of Virginia, the

parties have met and conferred to agree upon a protective order to handle the disclosure of

confidential materials in discovery and at trial (“Proposed Stipulated Protective Order”).

        As a result, the parties attach as Exhibit 1 an electronically endorsed copy of their Proposed

Stipulated Protective Order and request this Court enter that Order in this matter. The entry of the

Proposed Stipulated Protective Order will streamline and make the discovery process more

efficient while allowing for the disclosure and protection of confidential materials.
Case 4:19-cv-00052-RBS-DEM Document 40 Filed 09/24/19 Page 2 of 3 PageID# 534



       WHEREFORE, the parties, by counsel, request that this Court enter the parties’ Proposed

Stipulated Protective Order attached as Exhibit 1.

Dated: September 24, 2019                              Respectfully jointly submitted,


        /s/                                                  /s/
Gregory Y. Porter (VSB # 40408)                      Robert W. McFarland (VSB No. 24021)
gporter@baileyglasser.com                            rmcfarland@mcguirewoods.com
BAILEY & GLASSER LLP                                 Jeanne E. Noonan (VSB No. 87863)
1055 Thomas Jefferson Street, NW, Suite 540          jnoonan@mcguirewoods.com
Washington, DC 20007                                 MCGUIREWOODS LLP
Tel: (202) 463-2101                                  World Trade Center
Fax: (202) 463-2103                                  101 West Main Street, Suite 9000
                                                     Norfolk, Virginia 23510-1655
Mark G. Boyko (to be admitted pro hac vice)          Tel: (757) 640-3716
mboyko@baileyglasser.com                             Fax: (757) 640-3730
BAILEY & GLASSER LLP
8012 Bonhomme Avenue, Suite 300                      Cari K. Dawson (admitted pro hac vice)
Clayton, MO 63105                                    cari.dawson@alston.com
Tel: (202) 463-2101                                  H. Douglas Hinson (admitted pro hac vice)
Fax:(202) 463-2103                                   doug.hinson@alston.com
                                                     ALSTON & BIRD LLP
Robert A. Izard (to be admitted pro hac vice)        1201 W. Peachtree Street
rizard@ikrlaw.com                                    Atlanta, GA 30309
Mark P. Kindall (to be admitted pro hac vice)        Tel: (404) 881-7000
mkindall@ikrlaw.com                                  Fax: (404) 881-7777
Seth R. Klein (to be admitted pro hac vice)
sklein@ikrlaw.com                                    Emily Seymour Costin (admitted pro hac vice)
Douglas P. Needham                                   emily.costin@alston.com
dneedham@ikrlaw.com                                  David R. Godofsky (admitted pro hac vice)
Oren Faircloth                                       david.godofsky@alston.com
ofaircloth@ikrlaw.com                                ALSTON & BIRD LLP
IZARD, KINDALL & RAABE LLP                           950 F Street, NW
29 South Main Street, Suite 305                      Washington, D.C. 20004-1404
West Hartford, CT 06107                              Tel: (202) 239-3300
Tel: (860) 493-6292                                  Fax: (202) 239-3333
Fax: (860) 493-6290
                                                     Counsel for Defendants Huntington Ingalls
Counsel for Plaintiff                                Industries, Inc. and the HII Administrative
                                                     Committee




                                                -2-
Case 4:19-cv-00052-RBS-DEM Document 40 Filed 09/24/19 Page 3 of 3 PageID# 535



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of September, 2019, I caused a true copy of the

foregoing document to be filed through the Court’s ECF system which will automatically serve a

copy upon the following counsel of record:

                      Gregory Yann Porter (VSB No. 40408)
                      BAILEY & GLASSER LLP
                      1055 Thomas Jefferson Street, NW, Suite 540
                      Washington, DC 20007
                      Tel: (202) 463-2101
                      Fax: (202) 463-2103
                      gporter@baileyglasser.com

                      Mark G. Bokyo (to be admitted pro hac vice)
                      BAILEY & GLASSER LLP
                      8012 Bonhomme Avenue
                      Suite 300
                      Clayton, MO 63105
                      Tel: (314) 863-5446
                      Fax: (314) 863-5483
                      Email: mboyko@baileyglasser.com

                      Robert A. Izard (pro hac vice)
                      Mark P. Kindall (pro hac vice)
                      Seth R. Klein (to be admitted pro hac vice)
                      Douglas P. Needham (pro hac vice)
                      Oren Faircloth
                      IZARD, KINDALL & RAABE LLP
                      29 South Main Street, Suite 305
                      West Hartford, CT 06107
                      Tel: (860) 493-6292
                      Fax: (860) 493-6290
                      Email: rizard@ikrlaw.com
                      Email: mkindall@ikrlaw.com
                      Email: sklein@ikrlaw.com
                      Email: dneedham@ikrlaw.com
                      Email: ofaircloth@ikrlaw.com

                      Counsel for Plaintiff Roger A. Herndon

                                      /s/
                                    Robert W. McFarland
121637362_1



                                              -3-
